DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-53, 58-67 and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 45-53, 58-67 and 70-72, claims 45 and 59 recite a nonwoven fabric configured for thermoforming to form a beverage capsule filter element.  Applicants’ specification as originally filed does not appear to show the nonwoven fabric being configured for thermoforming as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-53, 58-67 and 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 45-53, 58-67 and 70-72, claims 45 and 59 recite a nonwoven fabric configured for thermoforming to form a beverage capsule filter element.  It is unclear in what manner the fabric is configured for thermoforming, or what type of structure is associated with being configured for thermoforming as claimed.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 70 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 70 recites that the core further comprises a polymeric plasticizer.  However, the claim is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-53, 58-67 and 70-72 are rejected under 35 U.S.C. 103 as obvious over USPN 5,698,322 to Tsai in view of US Pub. No. 2010/0048082 to Topolkaraev.
Regarding claims 45-53, 58-67 and 70-72, Tsai teaches a non-woven comprising fibers (Tsai, Abstract), consisting of a core (Id., column 3 lines 33-36), for example a sheath/core arrangement, containing polylactic acid (PLA-1) (Id., Abstract). Tsai teaches that the multicomponent fibers comprise two poly(lactic acid) polymers with different L:D ratios (Id., column 2 lines 60-65) coated with an envelope (Id., column 3 lines 33-36) containing polylactic acid (PLA-2) (Id., Abstract, column 2 line 66 to column 3 line 11), wherein PLA-1 is a 
Tsai teaches that the core further contains a plasticizer (Tsai, column 7 lines 26-46), as a minor amount of residual monomer in a poly(lactic acid) polymer in a component may be beneficial due to such residual monomer functioning as a plasticizer during a spinning process (Id.).  Additionally, Topolkaraev teaches forming polylactic acid fibers in order to create a nonwoven structure (Topolkaraev, Abstract), wherein the fibers comprise a copolymer, such as one that contains monomers derived from L-lactic acid and monomer units derived from D-lactic acid (Id., paragraph 0024).  Topolkaraev teaches that a plasticizer may be used to help lower the viscosity of the polylactic acid and improve its flexibility (Id., paragraph 0034), such as propylene glycol as a plasticizer (Id.).  Topolkaraev teaches that the plasticizer may be present in an amount of about 0.1 wt% to about 20 wt%, and in some embodiments, from about 0.5 wt% to about 5 wt% (Id., paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polylactic acid fibers of Tsai, wherein the core further contains a plasticizer, such as propylene glycol, in an amount, such as within the claimed weight 
Regarding the preamble, a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, the nonwoven of the prior art combination appears configured for use as claimed.
Regarding claims 47, 48, 61 and 62, Tsai teaches that the poly(lactic acid) polymer in the first component will have an L:D ratio more beneficially less than about 99.5:0.5 (Tsai, column 5 lines 16-29). Tsai teaches that the poly(lactic acid) polymer in the second component will have an L:D ratio more beneficially at least about 96:4 (Id., column 5 lines 41-53).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claims 49, 50, 63 and 64, Tsai teaches that the first component will comprise between about 40 to about 60 weight percent of the multicomponent fibers, and that the second component will comprise between about 40 to about 60 weight percent of the multicomponent fibers (Tsai, column 3 line 53 to column 4 line 25). Note that in the case where the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claims 51 and 65, Tsai teaches that the plasticizer is present beneficially less than about 7 percent (Id., column 7 lines 26-46). Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of the prior art combination, and adjusting and varying the D1 monomer ratio, the D2 monomer ratio, the weight of the first polylactic acid, the weight of the second polylactic acid, and the amount of plasticizer, motivated by the desire of forming a conventional polylactic acid fiber based on the totality of the teachings of Tsai, as Tsai teaches the suitability of each of the values within the claimed ranges.
Regarding claims 52, 53, 66 and 67, Tsai does not appear to teach the claimed properties.  However, Topolkaraev teaches biodegradable nonwoven webs comprising polylactic acid fibers, wherein the fibers may be multicomponent fibers (Topolkaraev, Abstract, paragraph 0044).  Topolkaraev teaches that the polylactic acid can be extruded as microfibers, having a denier per filament of less than about 6, and an average diameter of from about 0.1 to about 20 micrometers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of the prior art combination, and adjusting and varying the diameter and linear density of the fibers and the basis weight of the nonwoven, as taught by Topolkaraev, motivated by the desire of forming a conventional polylactic acid fiber and nonwoven comprising properties known in the art as being predictably suitable for such fibers based on the desired application.
Additionally, although the prior art combination does not appear to teach the claimed thickness of the nonwoven, Topolkaraev suggests that the nonwoven web can be compressed (Topolkaraev, paragraph 0048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of the prior art combination, and adjusting and varying the thickness of the nonwoven by compressing the nonwoven, as taught by Topolkaraev, motivated by the desire of forming a conventional nonwoven comprising the desired properties, such as thickness or corresponding density, suitable for the intended application.
Additionally, regarding the fabric being configured for thermoforming to form a beverage capsule filter element, as set forth above, the prior art combination teaches a substantially similar structure and composition as claimed, including a substantially similar fiber diameter, linear 
Regarding claim 58, the prior art combination does not appear to teach that the fabric meets the claimed biodegradability standard.  However, since the nonwoven of the prior art combination comprises a substantially similar structure and composition as claimed, it is reasonable for one of ordinary skill to expect that meeting the claimed biodegradability standard would naturally flow from the invention of the prior art combination. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding the limitation directed to the increase in surface area, the limitation only requires the capability for the surface area to be increased as claimed. Since the nonwoven of Tsai comprises a substantially similar structure and composition as claimed, the nonwoven would be capable of increasing the surface area by thermoforming as claimed. Note that the limitation is dependent on any thermoforming process known in the art.
Regarding claims 59-65 and 70-72, in the event it is shown that the increase in surface area and biodegradability is dependent on the presence of the polymeric plasticizer, the nonwoven of the prior art combination comprises a substantially similar structure and composition as claimed.  Therefore, the nonwoven of the prior art combination would be capable of increasing the surface area by thermoforming as claimed and the claimed biodegradability would appear to naturally flow from the teachings of the prior art combination. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.  Note that the limitation is dependent on any thermoforming process known in the art.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claims 63 and 64, Tsai teaches that the first component will comprise between about 40 to about 60 weight percent of the multicomponent fibers, and that the second component will comprise between about 40 to about 60 weight percent of the multicomponent fibers (Tsai, column 3 line 53 to column 4 line 25). Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
Applicants’ arguments filed March 22, 2021, have been fully considered but they are not persuasive. Applicants argue that Tsai does not teach or suggest the inclusion of a polymeric plasticizer and the use of copolymers.  Examiner respectfully disagrees. Tsai teaches a non-
Applicants argue that the PLA nonwovens of Tsai are not thermoformable components of a beverage capsule filter. Examiner respectfully disagrees, in that the claimed invention is not directed to a beverage capsule filter.  The claimed invention is directed to nonwoven fabric configured for thermoforming to form a beverage capsule filter element.  Therefore, the claimed invention is directed to an intermediate product which is rendered obvious by the prior art combination.
Applicants argue that there is no teaching in Topolkaraev to make a thermoformable nonwoven, as a person having ordinary skill would not have believed that Tsai’s disposable diaper would or could be made into a thermoformable nonwoven.  Examiner respectfully disagrees.  As set forth above, the prior art combination teaches a substantially similar structure and composition as claimed, including a substantially similar fiber diameter, linear density, weight and thickness as claimed.  Therefore, the nonwoven of the prior art combination would appear to be configured as claimed.
Additionally, note that Tsai is directed to a multicomponent fiber formed into a non-woven which may be used as a disposable absorbent product.  Applicants’ invention is directed to a similar intermediate product as the prior art combination, which is used to subsequently produce a different article.  However, the claimed invention is directed to the intermediate product which is rendered obvious by the prior art combination.   Applicants have not established 
Additionally, solely to rebut Applicants’ arguments, US Pub. No. 2013/0012093 to Bond is cited to show thermoplastic polymer compositions, comprising a polylactic acid, are known in the art to be suitable in various final usable forms, such as fibers, films and molded articles (Bond, paragraphs 0008, 0033-0035), and various applications such as disposable nonwoven articles, coffee filters, tea or coffee bags, and wipes (Id., paragraph 0020).

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786